In re National Union Fire Insurance Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Cameron, 38th Judicial District Court Div. O, Nos. 10-14056, 10-14059, 10-14060, 10-14061, 10-14062, 10-14063, 10-14349; to the Court of Appeal, Third Circuit, No. CW 00 00207.
Granted. Judgment of the trial court denying relator’s motion for partial summary judgment is reversed. Partial summary judgment is rendered in favor of relator, dismissing plaintiffs’ claims against it for exemplary damages under former La.Civ.Code art. 2315.3. Case remanded to the trial court for further proceedings.
MARCUS, J., not on panel, KIMBALL, J., would grant and docket and KNOLL, J., would deny the writ.